DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1-7 and 9-37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 1 with special attention given to the limitation claiming “one or
more intermediate lateral cross members extending from, and in electrical contact with,
the central arm; the one or more intermediate lateral cross members terminating a
preselected distance from the side arm opposite thereto”. The closest prior art is Stuart et al (6,080,290). However, Stuart does not explicitly teach intermediate lateral cross
members and there is no teaching or motivation that makes these features obvious in
view of Stuart.

Claim 6: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 6 with special attention given to the limitation claiming “one or more releasably detachable intermediate lateral cross members extending between the central arm and at least one of the first and second side arms”. The closest prior art is Stuart (cited above). However, Stuart does not explicitly teach detachable intermediate lateral cross members and there is no teaching or motivation that makes these features obvious in view of Stuart. 

Claim 12: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 12 with special attention given to the limitation claiming “one or more intermediate lateral cross members extending between the central arm and at least one of the first and second side arms, the one or more intermediate lateral cross members being in physical and electrical contact with the central arm and the at least one of the first and second side arms and integrally formed therewith and being configured to allow the passage of liquid and gas through or around the one or more intermediate lateral cross members”. The closest prior art is Stuart (cited above). However, Stuart does not explicitly teach intermediate lateral cross members and there is no teaching or motivation that makes these features obvious in view of Stuart.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795